Report of Independent Registered Public Accounting Firm To the Shareholders and Board of Directors of Dreyfus Manager Funds I In planning and performing our audit of the financial statements of Dreyfus Research Long/Short Equity Fund (the sole series comprising Dreyfus Manager Funds I) (the “Company”) as of and for the year ended October 31, 2014, in accordance with the standards of the Public Company Accounting Oversight Board (United States), we considered the Company’s internal control over financial reporting, including controls over safeguarding securities, as a basis for designing our auditing procedures for the purpose of expressing our opinion on the financial statements and to comply with the requirements of Form N-SAR, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. The management of the Company is responsible for establishing and maintaining effective internal control over financial reporting. In fulfilling this responsibility, estimates and judgments by management are required to assess the expected benefits and related costs of controls.
